UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) : May 8, 2014 National Research Corporation (Exact name of registrant as specified in its charter) Wisconsin 0-29466 47-0634000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1treet, Lincoln, Nebraska 68508 (Address of principal executive offices, including ZIP code) (402) 475-2525 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. §230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. §240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. §240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. §240.13e-4(c)) Item 5.07 . Submission of Matters to a Vote of Security Holders . On May 8, 2014, the Company held its 2014 annual meeting of shareholders (the “Annual Meeting”). At the Annual Meeting, the Company’s shareholders voted on the following proposals: ● The election of two directors, JoAnn M. Martin and Barbara J. Mowry, to the Company’s Board of Directors for three-year terms to expire at the Company’s 2017 annual meeting of shareholders; and ● An advisory vote to approve the compensation of the Company’s named executive officers as disclosed in the proxy statement. As of the March 25, 2014 record date for the determination of the shareholders entitled to notice of, and to vote at, the Annual Meeting, 20,815,515 shares of the Company’s class A common stock were outstanding and eligible to vote with an aggregate of 208,155.15 votes; and 3,481,653 shares of the Company’s class B common stock were outstanding and eligible to vote with an aggregate of 3,481,653 votes. Approximately 57.5% of all votes were represented at the Annual Meeting in person or by proxy. The following are the final votes on the matters presented for shareholder consideration at the Annual Meeting: Election of Directors The shareholders elected JoAnn M. Martin and Barbara J. Mowry as directors for three-year terms to expire at the Company’s 2017 annual meeting of shareholders. The results of the vote were as follows: For Withheld Broker Non-Votes Name Votes Percentage(1) Votes Percentage(1) Votes Percentage(2) JoAnn M. Martin 51.51% 48.49% 0 N/A Barbara J. Mowry 99.63% 7,932.69 0.37% 0 N/A Advisory Vote to Approve Executive Compensation The shareholders approved the compensation of the Company’s named executive officers as disclosed in the proxy statement. The results of the advisory vote were as follows: For Against Abstain Broker Non-Votes Votes Percentage (1) Votes Percentage (1) Votes Percentage (1) Votes Percentage (2) 96.91% 2.88% 0.21% 0 N/A (1)Based on a total of all shares actually voted in person or by proxy at the Annual Meeting. (2)“N/A” means that broker non-votes do not have any effect on the voting results on this proposal. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL RESEARCH CORPORATION Dated: May 13, 2014 By: /s/ Kevin R. Karas Kevin R. Karas Senior Vice President Finance, Chief FinancialOfficer, Treasurer and Secretary 3
